Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-19-2008

Adegbuji v. Green
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1398




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Adegbuji v. Green" (2008). 2008 Decisions. Paper 1211.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1211


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 07-1398


                                  TOSIN ADEGBUJI,
                                            Appellant

                                            v.

     WARDEN RALPH GREEN; OFFICER BROUGHTON; OFFICER NIEVES;
      OFFICER CASTILIO; GLENDA SALLEY; MEDICAL PERSONNEL;
             ASST. WARDEN; DOCTOR GARCIA; DR. ZARA


                    On Appeal from the United States District Court
                           for the District of New Jersey
                         D.C. Civil Action No. 03-cv-4495
                            (Honorable Jose L. Linares)


                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 April 28, 2008
   Before: SCIRICA, Chief Judge, HARDIMAN and STAPLETON, Circuit Judges.

                                  Filed: May 19, 2008


                              OPINION OF THE COURT


PER CURIAM.

      Appellant Tosin Adegbuji, proceeding pro se, appeals the judgment of the United

States District Court for the District of New Jersey entering summary judgment in favor

of defendants. For the reasons explained herein, we will affirm.
          On September 22, 2003, Adegbuji, then an INS detainee at the Hudson County

Correctional Center (“HCCC”) in Kearney, New Jersey, filed the underlying civil rights

complaint.1 As defendants, he named HCCC Warden Ralph Green, Correctional Officers

Castilio, Nieves and Broughton, Social Worker Glenda Salley, an unnamed Assistant

Warden, Mail Room Official “Rose”, unnamed Medical Personnel, and Drs. Garcia and

Zara.2 In it, he alleged that he was denied access to the law library, deprived of medical

care, denied the right to worship and discriminated against on the basis of his religion.

He also alleged that his right to privacy was violated, that he was deprived of reading

materials in violation of his right to freedom of speech, and that he was transferred to

MCACC in retaliation for exercising his constitutional rights. He sought both

compensatory and punitive damages.

          On May 21, 2004, after screening the complaint pursuant to 28 U.S.C.

§ 1915(e)(2), the District Court dismissed with prejudice Adegbuji’s claims of

deprivation of personal property, invasion of privacy, and retaliation as against all

defendants, and ordered that the complaint be dismissed with prejudice in its entirety

against defendant “Rose”. The Court permitted Adegbuji’s claims of denial of court

access, denial of medical care, and denial of the right to free exercise of religion to



   1
   On March 5, 2003, Adegbuji was transferred to the Middlesex County Adult
Correction Center (“MCACC”). On February 11, 2005, he was removed to the United
Kingdom.
   2
       Adegbuji incorrectly identified Dr. Zara as “Dr. Sara”.

                                               2
proceed. Appellees answered and filed cross-claims for contribution and indemnification.

Then, in August and September of 2005, Appellees filed motions for summary judgment.3

In an opinion and order entered on March 30, 2006, the District Court entered summary

judgment in favor of all remaining defendants. Adegbuji appealed, but because the

District Court’s order had not explicitly addressed Appellees’ cross-claims, this Court

dismissed the appeal for lack of appellate jurisdiction. See C.A. No. 06-2058 (Nov. 9,

2006). After the District Court entered an order on January 12, 2007 disposing of all

remaining claims, Adegbuji filed the instant appeal.4

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District Court’s

dismissal order de novo. See Alston v. Parker, 363 F.3d 229, 232-33 (3d Cir. 2004). We

exercise plenary review over the District Court’s entry of summary judgment, viewing the

underlying facts and all reasonable inferences therefrom in the light most favorable to the

party opposing the summary judgment motion. Pennsylvania Coal Ass’n v. Babbitt, 63
F.3d 231, 235 (3d Cir. 1995).

       As pertains to his denial of access to the courts claim, Adegbuji alleged that on

Tuesday, February 18, 2003, and Thursday, February 20, 2003, he was denied access to



   3
    One motion was filed on behalf of Drs. Garcia and Zara, and the other on behalf of
the remaining HCCC defendants.
   4
    With the exception of his retaliation claim, Adegbuji does not address the District
Court’s dismissal order in his informal appeal brief. Accordingly, we discuss only the
District Court’s entry of summary judgment and its dismissal of his retaliation claim
herein.

                                             3
the law library to weigh and affix postage to a brief due to the BIA by February 20, 2003.

He maintains that, as a result of this denial, he lost his appeal from the Immigration

Judge’s denial of his request for bond. Adegbuji characterizes this as a denial of his right

of access to the courts. See Bounds v. Smith, 430 U.S. 817, 828 (1977) (holding that

states must provide prisoners with adequate law libraries or adequate assistance from

persons trained in the law). The District Court held that Adegbuji failed to demonstrate

that he suffered an actual injury as a result of the denial, as the BIA did not rely on his

failure to file a brief in denying his bond appeal. See Lewis v. Casey, 518 U.S. 343, 351

(1996) (holding that, to state claim for denial of access to courts, litigant must

demonstrate that alleged shortcomings in library or legal assistance program hindered his

efforts to pursue a particular legal claim).

       While we agree that Adegbuji failed to demonstrate an actual injury as defined by

Lewis, we also conclude, based on his own submissions, that he was not denied access to

legal materials within the meaning of Bounds. Documents submitted by Adegbuji

demonstrate that in response to a 2002 request, he was allotted three library sessions:

Wednesday afternoons and Friday mornings and afternoons. Adegbuji cites to no caselaw

that requires that prisoners be permitted to use the law library on demand. HCCC

regulations allow inmates two law library sessions per week and, in fact, Adegbuji was

permitted three. He was given three weeks’ notice by the BIA that his brief had to be

received no later than Wednesday, February 19, 2003. His failure to prepare his brief by



                                               4
and use his allotted library time on Friday, February 14, 2003 does not give rise to a

constitutional violation. We therefore conclude that the District Court properly entered

summary judgment on this claim.

       With respect to his claim that he was denied medical care in violation of the Due

Process Clause of the Fourteenth Amendment,5 Adegbuji claimed that between January

27, 2003 and March 5, 2003, Drs. Zara and Garcia demonstrated deliberate indifference

to his serious medical needs by failing to treat him after he was diagnosed with depression

and emotional distress. Adegbuji concedes that he was seen by Dr. Zara, who referred

him to Dr. Garcia in January 2003. Dr. Garcia diagnosed him with depression and

adjustment disorders and prescribed medication for him at that time. However, according

to Adegbuji, he never received any of his prescribed medication.

       This Court has held that a detainee’s due process rights to medical care must be at

least as great as the Eighth Amendment protections available to convicted prisoners. See

Simmons v. City of Phila., 947 F.2d 1042, 1067 (3d Cir. 1991); Brown v. Borough of

Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990). To demonstrate a constitutional

violation, a detainee must show that a prison official was deliberately indifferent to a

serious medical need. See id.; see also Estelle v. Gamble, 429 U.S. 97, 106 (1976).

There is some dispute as to whether the medical records reflect that Adegbuji ever


   5
    Because Adegbuji was an INS detainee, his denial of medical care claims fall under
the Fourteenth, rather than the Eighth, Amendment. See City of Revere v. Mass. Gen.
Hosp., 463 U.S. 239, 243-44 (1983).

                                              5
received his prescribed medication. Notwithstanding this dispute, the District Court

correctly held that there is no evidence in the record reflecting that Drs. Garcia or Zara

were aware that Adegbuji was not receiving his prescribed medication. Thus, as the

District Court correctly held, they cannot be deemed to have been deliberately indifferent

to Adegbuji’s serious medical needs. See id.; see also Farmer v. Brennan, 511 U.S. 825,

837 (1994) (prisoner must demonstrate that prison official knows of and disregards

excessive risk to inmate health or safety). Accordingly, we agree that the medical

defendants were entitled to summary judgment on this claim.

       Next, Adegbuji claimed that on January 7, 2003 and January 9, 2003, his First

Amendment right to free exercise of his religion was violated when he was barred from

attending church services and bible study class and told that he could only attend one such

meeting per week when he had previously been attending four. According to Appellees,

the County’s policy is to permit all inmates to attend one religious service of their

choosing per week. Accordingly, Adegbuji was informed that he had to choose which

one he would like to attend. The District Court concluded that this regulation was

reasonably related to a legitimate penological interest in the operation of the facility, and

that in any event, Adegbuji was not barred from practicing his religion, but merely from

attending more than one religious meeting per week. We agree that this does not

constitute a constitutional violation. See Turner v. Safley, 482 U.S. 78, 89 (1987)

(regulation which affects exercise of constitutional right must be reasonably related to



                                              6
legitimate penological interests); see id. at 90 (“Where ‘other avenues’ remain available

for the exercise of the asserted right, courts should be particularly conscious of the

‘measure of judicial deference owed to corrections officials . . . in gauging the validity of

the regulation.’”).

       Finally, Adegbuji contests the District Court’s dismissal of his claim that his

transfer to MCACC was retaliatory. In order to state a claim for retaliation, Adegbuji

must show that: (i) he engaged in constitutionally protected conduct; (ii) an adverse action

was taken by prison officials “‘sufficient to deter a person of ordinary firmness from

exercising his [constitutional] rights;’” and (iii) there was a causal relationship between

the two. Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001) (quoting Allah v. Seiverling,

229 F.3d 220, 225 (3d Cir. 2000)). “[O]nce a prisoner demonstrates that his exercise of a

constitutional right was a substantial or motivating factor in the challenged decision, the

prison officials may still prevail by proving that they would have made the same decision

absent the protected conduct for reasons reasonably related to a legitimate penological

interest.” Id. at 334. We agree with the District Court that Adegbuji failed to state a

cognizable retaliation claim, as he has at no time made any allegations that his transfer

from HCCC to MCACC is the type of adverse action “‘sufficient to deter a person of

ordinary firmness from exercising his [constitutional] rights.’” See Phillips v. County of

Allegheny, 515 F.3d 224, 234 (3d Cir. 2008) (holding that, in order to state a claim on

which relief can be granted, a plaintiff must plead facts sufficient to suggest the required



                                              7
elements of the claim). While we have held that a district court should not dismiss a

complaint without providing the plaintiff with an opportunity to amend, see Phillips, 515
F.3d at 236, the court need not offer a plaintiff leave to amend when amendment would

be futile. See id. We conclude that amendment in this case would have been futile, as the

documents provided by Adegbuji himself demonstrate that his transfer was not motivated

by retaliatory motives, but rather, as explained by the District Court, by security and

administrative concerns for HCCC staff and for Adegbuji’s own protection. Accordingly,

we agree that the District Court properly dismissed this claim.

       Having considered all of Adegbuji’s arguments,6 we conclude that they are without

merit and, therefore, we will affirm the judgment of the District Court.




   6
     We note that Adegbuji requested, and was granted, an extension of time in which to
file a reply brief, but failed to do so.

                                              8